                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                 1:19-cv-00091-FDW

BRICE CHRISTOPHER MOORE,            )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
                                    )                       ORDER
                                    )
H. CORPENING, et al.                )
                                    )
                  Defendants.       )
____________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint, filed under

42 U.S.C. § 1983. [Doc. 1]. See 28 U.S.C. §§ 1915(e)(2); 1915A. Also pending before the Court

are the following:

       (1) Plaintiff’s Motion for Appointment of Counsel [Doc. 3];

       (2) Plaintiff’s Motion for Immediate Help from the Court [Doc. 6];

       (3) Plaintiff’s Motion for a Court Order to Have Five Cells Ventilation System Dropped

           by Professional H-VAC Company for Bacteria Testing and Bacteria Device Testing

           [Doc. 7];

       (4) Plaintiff’s Motion to Bring to the Courts Attention on the Grievance Response No:

           3730-2019-EU4C-00417 on Stating that Brice Moore Made This Same Claim as Well

           [Doc. 8];

       (5) Plaintiff's Motion for the Court to have the ventilation unit dropped to certain inmates

           cells location for fecals bacteria examination and DNA testing [Doc. 10];

       (6) Plaintiff’s Motion to the Court of Charlotte North Carolina to Receive the Federal

           Judge Name for the Western District of McDowell County. Not the District Judge, But

           Federal. Reasons Explain Below [Doc. 12]; and
        (7) Plaintiff’s Motion to Put the Court on Notice of the Only Remedy Plaintiff Have Left

            is Commit a Violent Crime to be Removed from Marion Correctional to H-Con Lock-

            Up Facility Away from These Infective Ventilation of Fecal Bacteria [Doc. 13].

        On May 2, 2019, the Court entered an order waiving the initial filing fee and directing

monthly payments be made from Plaintiff’s prison account. [Doc. 15]. Thus, Plaintiff is

proceeding in forma pauperis.

I.      BACKGROUND

        Pro se Plaintiff Brice C. Moore (“Plaintiff”) is a prisoner of the State of North Carolina,

currently incarcerated at Marion Correctional Institution (MCI) in Marion, North Carolina.

Plaintiff filed this action on March 22, 2019, pursuant to 42 U.S.C. § 1983, naming the following

as Defendants: (1) H. Corpening, identified as the Superintendent of MCI; (2) FNU Watkins,

identified as the Assistant Superintendent of MCI; and (3) Thomas Hamilton, identified as

Assistant Unit Manager at MCI. [Doc. 1 at 2].

        Plaintiff brings a claim against Defendants complaining of his conditions of confinement

in violation of his Eighth Amendment rights. [Doc. 1]. Plaintiff also brings a First Amendment

retaliation claim against Defendant Hamilton. [Id.]. The allegations in Plaintiff’s 35-page

Complaint are summarized as follows: Thomas Hamilton is the Assistant Unit Manager for E-Unit

Restrictive Housing for Segregation Lock-Up at MCI. [Id. at ¶ 6]. Since May 2018, Plaintiff has

complained of a “strong smell” and “toxic bacteria” coming from the prison’s ventilation system

as a result of the placement of fecal matter in the ventilation system by certain gang members. [Id.

at ¶¶ 31-32, 54, 122-23].       Plaintiff contends these gang members are conspiring to create

uninhabitable conditions, forcing Plaintiff to move to Rehabilitative Diversion Unit (RDU).1


1
 The RDU program at Marion “was created as part of [the North Carolina Department of Public Safety]’s
recent policy reforms regarding restrictive housing in the North Carolina prisons.” Covington v. Lassiter,
                                                    2
Specifically, Plaintiff alleges:

                 123.    The [gang member] inmate/s uses the bathroom, put on
                         gloves or nothing at all, scoop the fecals out of their toilet,
                         places it inside a milk carton, or another container such as a
                         plastic bottle where their hygiene product comes in, mix it
                         with urine or water to make a liquid substance out of it, let it
                         set up for days or weeks to receive it’s strength, and then
                         squirts it inside the ventilation system. Then they stop up
                         the vents in every cells where they are housed in, that causes
                         the fumes to force it way through the ventilation system, and
                         to every cell inside that cell block. They then takes Muslim
                         oil that they purchase out of the canteen commissary to make
                         inscents to burn inside there cell, to down the strength inside
                         their cells. Purchases of oil from the canteen here on lock-
                         up will verify this statement.

[Id. at ¶ 123]. Plaintiff contends, however, that if he were to move to RDU the gang members

would kill him.2

        Plaintiff alleges that Defendant Hamilton has willfully and purposefully ignored and

created false reports in relation to Plaintiff’s complaint regarding the bacterial contamination of

the air entering his cell through the prison ventilation system. Defendant Hamilton is also known

to make inmate grievances disappear. [Id. at ¶¶ 46, 54-55]. Defendant Hamilton has gone so far

as to implicate Plaintiff’s mental health in response to Plaintiff’s complaints regarding the

ventilation system, stating that Plaintiff had “persistent and delusional beliefs that there is fecal

matter coming out of the vents….” [Id. at ¶ 55]. Further, Defendant Hamilton stated that Plaintiff

appears to be quite paranoid in his behaviors and comments regarding other inmates. [Id.].



No. 1:16-cv-387, 2017 WL 3840280, at *5 (W.D.N.C. Sept. 1, 2017). RDU is a “new unit designed to
house people who are already in RHCP or HCON or who are about to be placed into one of these
classifications. In contrast to the restrictive conditions of RHCP, with extremely limited out-of-cell time
and no programming, the RDU is a step-down unit with targeted behavioral programming, expanded
privileges, congregate activity, and increasing out-of-cell time. Id. at *6.
2
 In Case No. 1:18-cv-00146-FDW, this Court found Plaintiff’s allegations regarding a world-wide gang hit
on Plaintiff’s life wholly unsubstantiated and held that Plaintiff’s § 1983 claim for failure to protect did not
survive initial review.
                                                       3
        Plaintiff further alleges that several other officers have investigated the smell in Plaintiff’s

cell and agree that it smells of feces. While some of these officers have reported and/or given

statements regarding these observations, Defendant Hamilton prevents them from documenting

their observations and/or alters their reports regarding the condition and threatens Plaintiff that he

will make the officers “deny everything.” [Id. at ¶¶ 57-65, 69-70, 74-75, 81, 117, 136-38].

Plaintiff was coerced into dismissing other cases he has filed with this Court because of various

threats by Defendant Hamilton. [Id. at 50-52, 139]. Specifically, Plaintiff alleges that he dismissed

Case Nos. 1:19-cv-00005-FDW,3 1:18-cv-191-FDW, and 1:18-cv-00310-FDW “only for his

safety.” [Id. at ¶¶ 50-52]. On this point, Plaintiff alleges as follows:

                49.     Plaintiff has filed at least four cases here against Marion
                        Correctional Institutional. Two or three of those cases are
                        involving Thomas Hamilton. And now this case also.

                50.     Plaintiff was forced by threats to withdraw the cases against
                        Marion Correctional by Thomas Hamilton, to either drop the
                        cases if I wanted protection here at Marion Correctional
                        from the Gang Members, and to be free from the problem
                        with the ventilation system. When you drop them then we
                        can talk.

                51.     And if you don’t drop them, I will make you out to be a
                        Mental Health Patient, and they will believe me. Every
                        single word I say. We control your food, I have them to put
                        you on all kinds of medication for Mental Health purpose by
                        telling them that you’re going to hurt yourself or others.
                        You’re in our hands so think about it very seriously.
                                                 …

                80.     [On or around March 9, 2019] Upon speaking with Thomas
                        Hamilton, he stated to me that he didn’t give a shit if I
                        dropped dead in that cell, drop all lawsuits and we can talk
                        and try to do something about this problem. Other than that,
                        their’s nothing to talk about, and do the [RDU] Program.

3
  Case No. 1:19-cv-00005-FDW remains pending and will be addressed by the Court in a separate order.
In Case No. 1:18-cv-00191-FDW, Plaintiff filed a “Motion for Voluntary Dismissal” after the Court ordered
the case dismissed as duplicative of 1:19-cv-00005-FDW. Case 1:18-cv-00310-FDW was dismissed by
this Court for failure to state a claim upon which relief could be granted.
                                                   4
                         And we aren’t protecting your ass from nobody here. Deal
                         with it, or break! And then stated out loud that nobody is
                         putting anything inside the ventilation system. This was
                         done to alert the Gang Members that I’m so called snitching.
                         And that will also make sure my life was in even greater
                         danger.


[Id. at ¶¶ 49-51, 80].

        Plaintiff also makes claims against Defendants Corpening and Watkins. Although Plaintiff

concedes that Defendants Corpening and Watkins did not “physically participat[e] in these

unlawful acts,” he argues they knew of Plaintiff’s unconstitutional conditions of confinement and

failed to act to correct the conditions. [Doc. 1 at ¶ 116]. Specifically, Plaintiff alleges that

Defendant Corpening was notified on May 7, 2018 through various grievances, letters, request

forms, and other “supporting evidence” that fecal matter is being placed in the prison’s ventilation

system. Further, Defendant Corpening has done nothing to address or correct the situation. [Id.

at ¶¶ 31-35]. As to Defendant Watkins, Plaintiff alleges that Defendant Watkins told the Plaintiff

that Plaintiff could be free from the bacteria in the ventilation system if Plaintiff would move to

the D-Unit in the RDU program. [Id. at 98-99]. Plaintiff asserts that, since May 7, 2018,

Defendants Hamilton, Watkins, and Corpening have been determined “to keep [the situation]

concealed.” [Id. at ¶ 126].

        As for Plaintiff’s injuries resulting from the constant exposure to foul-smelling air tainted

with fecal bacteria, Plaintiff alleges that he suffers from daily migraine headaches, declining

health, is spitting up blood, and has experienced uncharacteristic rage as a result of his constant

migraines.4 [Id. at ¶¶ 58, 66-67, 93; Docs. 1-1, 1-4 at ¶ 9].



4
  In Case No. 1:19-cv-00005-FDW, the Plaintiff alleged other additional injuries, including
lightheadedness, increased blood pressure, dizziness, loss of appetite, nausea, vomiting, and
blurred vision, as a result of his exposure to fecal bacteria. [Case No. 1:19-cv-5-FDW (Doc. 1 at
                                                  5
        Plaintiff brings claims against all Defendants for violations of his Eighth Amendment

rights based on his conditions of confinement and his right to be free from cruel and unusual

punishment. Plaintiff also brings a claim against Defendant Hamilton for violation of Plaintiff’s

First Amendment right “to be free from retaliation for filing report complaints, filing grievances,

and filing lawsuits.” [Id. at 145-149]. Plaintiff seeks injunctive relief, declaratory relief, and

damages. In his Complaint, the Plaintiff also asks the Court to order MCI to preserve certain video

and documentary evidence.

II.     STANDARD OF REVIEW

        Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under

§ 1915A the Court must conduct an initial review and identify and dismiss the complaint, or any

portion of the complaint, if it is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or seeks monetary relief from a defendant who is immune to such relief.

        In its frivolity review, this Court must determine whether the Complaint raises an

indisputably meritless legal theory or is founded upon clearly baseless factual contentions, such as

fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore,

a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, the liberal construction requirement will not permit a district court to ignore a clear

failure to allege facts in his Complaint which set forth a claim that is cognizable under federal law.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).




¶¶ 22, 26)]. He did not allege these additional injuries in the instant Complaint.
                                                   6
III.     DISCUSSION

         The Eighth Amendment protects prisoners from inhumane methods of punishment and

from inhumane conditions of confinement. Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir.

1996).    “Prison conditions may be harsh and uncomfortable without violating the Eighth

Amendment prohibition against cruel and unusual punishment.” Dixon v. Godinez, 114 F.3d 640,

642 (7th Cir. 1997). Rather, extreme deprivations are required, and only those deprivations

denying the minimal civilized measure of life’s necessities are sufficiently grave to form the basis

of an Eighth Amendment violation. Hudson v. McMillian, 503 U.S. 1, 9 (1992). The plaintiff

must allege facts sufficient to support a claim that prison officials knew of and disregarded a

substantial risk of serious harm. Farmer v. Brennan, 511 U.S. 825, 847 (1994). A plaintiff must

also allege “a serious or significant physical or emotional injury resulting from the challenged

conditions.” Strickler v. Waters, 989 F.3d 1375, 1381 (4th Cir. 1993).

         The Court finds Plaintiff’s Eighth Amendment claims against Defendant survive initial

review. That is, taking Plaintiff’s allegations as true for purposes of this initial review, the Plaintiff

states an Eighth Amendment claim against Defendant Hamilton based on Plaintiff’s allegations

that, for over a year, Defendant Hamilton has been aware, refuses to address, and is willfully

concealing the fact that the air released into Plaintiff’s cell smells strongly of feces and is

contaminated with fecal bacteria, which the Plaintiff is forced to breath and which is causing the

Plaintiff serious, adverse health conditions.

         As to Defendants Corpening and Watkins, there is no liability under § 1983 under a theory

of respondeat superior. See Monnell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). As such,

to hold these Defendants responsible, Plaintiff must allege facts that tend to show that these

Defendants’ actions, or omissions, led to his injury. See West v. Tillman, 496 F.3d 1321, 1332



                                                    7
(11th Cir. 2007) (per curiam). Here, Plaintiff alleges that Defendants Watkins and Corpening

were actually aware of the alleged conditions, did nothing to address them, and in fact actively

concealed their existence.     As such, at this stage of the proceedings, Plaintiff’s Eighth

Amendment claims against Defendants Watkins and Corpening may proceed.

       Also, to the extent that Plaintiff is alleging that Defendant Hamilton is retaliating against

him for filing grievances and lawsuits by threatening the Plaintiff’s safety and intentionally

failing to address his complaints regarding Plaintiff’s conditions of confinement, Plaintiff’s

retaliation claim survives initial review, as it is not clearly frivolous. See Booker v. S.C. Dep’t

of Corrs., 855 F.3d 533 (4th Cir. 2017).


       Thus, the Court will allow this action to go forward on initial review.



       In his Complaint, the Plaintiff also requests “an injunction for Marion Correctional to hold

all Video Footages on the dates on all grievances filed, and all the statement written by officials

concerning the toxic smell exiting the ventilation system.” [Doc. 1 at ¶ 157]. The Court construes

this request as a motion for the preservation of evidence. In his motion, Plaintiff seeks an order

from this Court requiring Defendants to preserve relevant evidence in this action, including

videotape footage and documentary evidence. The Court finds that an order requiring Defendants

to preserve evidence is unnecessary because Defendants already have a duty to preserve evidence.

Under the doctrine of spoliation, parties have a duty to preserve (including a duty to not destroy)

evidence when litigation is filed or becomes reasonably anticipated. See Silvestri v. Gen. Motors

Corp., 271 F.3d 583, 591 (4th Cir. 2001); Goodman v. Praxair Servs., Inc., 632 F. Supp. 2d 494,

509 (D. Md. 2009). To fulfill the duty to preserve relevant evidence, “[o]nce a party reasonably

anticipates litigation, it is obligated to suspend its routine document retention/destruction policy



                                                 8
and implement a “litigation hold” to ensure the preservation of relevant documents.” Id. at 511.

Here, if Defendants destroy any exculpatory evidence, they will be subject to sanctions. However,

because they are already under a duty to preserve evidence, an order from this Court is not

necessary. Accord Wright v. Webber, C/A No. 1:11-2199-TLW-SVH, 2011 WL 6112371, at *3

(D.S.C. Nov. 10, 2011) (“Plaintiff has not shown that he will suffer irreparable damage if an

injunction does not issue, as Defendants already have a legal duty to preserve existing evidence

when a lawsuit is filed.”); McNair v. Ozmint, C/A No. 3:07-3470-HFF-JRM, 2008 WL 2128121,

at *4 (D.S.C. May 20, 2008) (denying a motion for a temporary restraining order to preserve

cassette tapes because there already existed a duty to preserve material evidence).

       As such, the Plaintiff’s motion for the preservation of evidence will be denied because MCI

already has a duty to preserve such evidence without a court order.

IV.    PLAINTIFF’S MOTIONS

       A.      Motion for Appointment of Counsel

       In support of the motion to appoint counsel, Plaintiff states, among other things, that the

issues involved in his case are complex and will require significant research and investigation.

Plaintiff states he has limited access to the law library and limited knowledge of the law. Plaintiff

also argues that a trial would likely involve conflicting testimony, and counsel would allow

Plaintiff to better present evidence and cross examine witnesses. A plaintiff must present

“exceptional circumstances” in order to require the Court to seek the assistance of a private

attorney for a plaintiff who is unable to afford counsel. Miller v. Simmons, 814 F.2d 962, 966 (4th

Cir. 1987). The Plaintiff here has not presented exceptional circumstances that justify appointment

of counsel. Therefore, Plaintiff’s motion to appoint counsel [Doc. 3] will be denied.




                                                 9
        B.       Plaintiff’s Other Motions

        Plaintiff has filed several other motions and documents in this matter since filing

his original Complaint. [See Docs. 6, 7, 8, 10, 12, & 13]. To the extent the Court can distill

Plaintiff’s requests, it addresses them here. Although not necessarily captioned in ways that

reflect the Plaintiff’s actual requests, it appears that the Plaintiff seeks three actions by the Court:

(1) an order that the ventilation system feeding Plaintiff’s cell be disconnected so as to

prevent the flow of infected air into Plaintiff’s cell and that the ventilation system in E-Unit

Restrictive Housing5 be tested for the presence of fecal bacteria; (2) in the alternative, to order

that Plaintiff be transferred to Polk Correctional Institution in Butner, North Carolina, for relief

from his current conditions of confinement; and (3) an order that a video camera be placed

facing Plaintiff’s cell so that all interactions between Plaintiff and any officers would be

captured. The Court construes these requests as motions for preliminary injunctions.

        A preliminary injunction is an extraordinary remedy afforded before trial at the discretion

of the district court. In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 524-26 (4th Cir. 2003).

It is an extraordinary remedy never awarded as of right. Winter v. Natural Res. Def. Council, Inc.,

555 U.S. 7, 24 (2008). In each case, courts “must balance the competing claims of injury and must

consider the effect on each party of the granting or withholding of the requested relief.” Amoco

Prod. Co. v. Village of Gambell, 480 U.S. 531, 542 (1987). “[C]ourts of equity should pay

particular regard for the public consequences in employing the extraordinary remedy of

injunction.” Winter, 555 U.S. at 24. To obtain a preliminary injunction, the plaintiff must establish



5
 In his Complaint, the Plaintiff also alleges that he has been moved to C-Unit Restrictive Housing at MCI.
[Doc. 1 at ¶ 140]. It appears, however, that Plaintiff contends that the condition of placement of fecal matter
in the ventilation system is present throughout segregated housing. As such, it does not appear that
Plaintiff’s movement to a different unit is necessarily relevant.


                                                      10
(1) that he is likely to succeed on the merits; (2) that he is likely to suffer irreparable harm in the

absence of preliminary relief; (3) that the balance of equities tips in his favor; and (4) that an

injunction is in the public interest. Real Truth About Obama, Inc. v. Fed. Election Comm’n, 575

F.3d 342, 346 (4th Cir. 2009). The Court should balance the likelihood of irreparable harm to the

plaintiff against the likelihood of harm to the defendant. The balance of harm evaluation, however,

should precede the determination of the degree by which the plaintiff must establish the likelihood

of success on his part. Direx Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802, 813-14

(4th Cir. 1991). “Until that balance of harm has been made, the district judge cannot know how

strong and substantial must be the plaintiff’s showing of ‘likelihood of success.’” Id. at 814

(citation omitted).

       Here, Plaintiff alleges significant, worsening and ongoing physical suffering as a result of

his alleged exposure to fecal bacteria in the air he breathes. Plaintiff requests the simple result of

disconnecting the ventilation unit feeding his cell. The Court sees little to no harm suffered by

Defendants in accommodating Plaintiff’s request. As such, because failing to grant an injunction

may cause Plaintiff substantial further harm and because little to no harm will be suffered by

Defendants in granting the request, the Plaintiff need not show a substantial likelihood of success

on the merits. The Plaintiff’s allegations here, which if true, allow Plaintiff’s Complaint to proceed

past initial review, are enough under the specific facts and circumstances of this case. Further, the

Court sees no public consequence to affording Plaintiff this specific relief while this matter is

pending adjudication. The Court, therefore, will grant Plaintiff this injunctive relief in accordance

with the terms of this Order. While the Court lacks sufficient information to make an overly

technical and specific order regarding the Plaintiff’s request, the Court orders MCI to disconnect

Plaintiff’s ventilation unit and cease the flow of potentially infected air into Plaintiff’s cell. The



                                                  11
Court also orders that the officials at MCI shall implement other measures to allow for the

circulation of air in Plaintiff’s cell should they prove necessary.

       Reviewing Plaintiff’s motion for bacterial testing based on the above factors, the Court

concludes that the Plaintiff is not entitled to this preliminary injunctive relief. The balance of harm

evaluation is far less weighted in Plaintiff’s favor on this request.      Such testing would be of

significant expense to MCI. Further, if testing were to support Plaintiff’s allegations of the

placement of fecal matter in the ventilation system by gang members, undoubtedly expensive

remediation of the system would have to be undertaken to result in any actual difference to the

Plaintiff. He has not requested such remediation, in any event. As such, in order to be entitled to

preliminary injunctive relief, Plaintiff must show a much more substantial likelihood of success

on the merits. At this stage, Plaintiff presents nothing more than allegations of his word against

those of various prison officials.

       Next, as for Plaintiff’s motion seeking transfer away from Marion Correctional Institution,

a prisoner has no constitutional right to be housed in a particular facility. Olim v. Wakinekona,

461 U.S. 238, 244-46 (1983). Plaintiff alleges that he needs to be transferred from MCI for “his

safety” and for relief from his alleged conditions of confinement. Apart from allegations regarding

physical effects from the fecal bacteria exposure, Plaintiff has presented nothing more than

conclusory allegations that his safety is at risk. This is not enough to warrant transfer to another

prison. Further, given the Court’s order to disconnect Plaintiff’s ventilation system, Plaintiff’s

motion for transfer is even less warranted. The Court will therefore deny Plaintiff’s motion for

preliminary injunction to transfer the Plaintiff from MCI.

       Finally, the Court will deny Plaintiff’s request for a preliminary injunction for the

placement of a video camera outside of his cell. The Plaintiff has not sufficiently shown any



                                                  12
likelihood of irreparable harm in the absence of this relief.

V.       CONCLUSION

         In sum, the Court finds that this action survives initial review. See 28 U.S.C. §§ 1915(e)(2);

1915A.

         IT IS, THEREFORE, ORDERED that:

         1. Plaintiff’s allegations survive initial review. See 28 U.S.C. §§ 1915(e); 1915A.

         2. This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive

            service of process for current and former employees of the North Carolina Department

            of Public Safety (“NCDPS”) in actions filed by North Carolina State prisoners. The

            Clerk of Court shall commence the procedure for waiver of service as set forth in Local

            Rule 4.3 for Defendants, who are current or former employees of NCDPS.

         3. Plaintiff’s motion for the preservation of evidence is DENIED in accordance with the

            terms of this Order.

         4. Plaintiff’s Motion for Appointment of Counsel [Doc. 3] is DENIED.

         5. Plaintiff’s motions [Docs. 6, 7, 8, 10, 12, & 13] are GRANTED IN PART and

            DENIED IN PART.           These motions are GRANTED insofar as the officials

            at Marion Correctional are ordered to disconnect the Plaintiff’s ventilation unit in

            accordance with the terms of this Order. These motions are DENIED insofar as

            Plaintiff’s request for transfer is DENIED and Plaintiff’s request for a video

            camera is DENIED. Any portions of these motions not addressed by the Court may

            be renewed by the Plaintiff if the Plaintiff so wishes. The Court advises that the

            Plaintiff must make the relief sought and any basis therefore clear and

            understandable to the Court in any such renewals.         Furthermore, the caption of

            any motion filed by the Plaintiff should
                                                  13
   accurately reflect the relief sought therein.

6. The Clerk is instructed to mail a copy of this Order to officials at Marion Correctional

   Institution so that such officials can comply with the Court’s Order to disconnect

   Plaintiff’s ventilation unit in his cell in accordance with the terms of this Order while

   this matter is pending or until the Court orders otherwise.

IT IS SO ORDERED.

                                  Signed: May 30, 2019




                                         14
